UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6098



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT MORRIS COCHRAN,

                                              Defendant - Appellant.




                              No. 00-6165



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT MORRIS COCHRAN,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-96-813-BO)


Submitted:   March 23, 2000                 Decided:   March 31, 2000
Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Morris Cochran, Appellant Pro Se. Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert Morris Cochran appeals the district court’s order

adopting the magistrate judge’s recommendation to continue Coch-

ran’s commitment under 18 U.S.C. § 4246(a) (1994) and the district

court’s   order   denying   Cochran’s   motion   for   preparation   of   a

transcript at government expense.       We have reviewed the record and

the district court’s orders and find no reversible error.        Accord-

ingly, we affirm on the reasoning of the district court. See United

States v. Cochran, No. CA-96-813-5-BO (E.D.N.C. Dec. 13, 1999 &

Jan. 19, 2000*).    We deny Cochran’s motion for preparation of a

transcript at government expense.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 18, 2000, the district court’s records show that it was
entered on the docket sheet on January 19, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   3